     Case 4:18-cr-00115 Document 78 Filed in TXSD on 01/24/19 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                           Case Number: 4:18−cr−00115

Rodolfo Rudy Delgado




                               NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Alfred H Bennett
PLACE:
Courtroom 8C
United States District Court
515 Rusk Avenue
Houston, Texas 77002
DATE: 1/25/2019
TIME: 11:30 AM

TYPE OF PROCEEDING: Telephone Conference
Motion to Continue − #77


Date: January 24, 2019
                                                        David J. Bradley, Clerk
